Citation Nr: 1229166	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-04 057 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Jennifer S. Homer, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran requested a hearing before the Board in January 2010; however, a notation by the RO within the Veteran's VA Form 9 substantive appeal indicates that the Veteran canceled such request in March 2011.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The Veteran specifically limited his VA Form 9, substantive appeal, to include entitlement to an initial compensable disability evaluation for his service-connected bilateral sensorineural hearing loss disability.  Thus, entitlement to an initial disability evaluation in excess of 10 percent for his service-connected tinnitus disability has not been perfected and is not before the Board.  38 C.F.R. 
§ 20.202; 38 C.F.R. § 20.200 (2011).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by no more than Level I impairment in the right ear, and no more than Level I impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

The appellant was notified that his claim was awarded with an effective date of June 9, 2008, the date of his claim, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the Veteran was represented by a Veteran's Service Organization and its counsel for part of the adjudication of the claim, and has subsequently been represented by a private attorney since.  
The Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient and private treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Initial Rating - Bilateral Hearing Loss

In the August 2008 rating decision on appeal, the RO granted service connection and assigned a noncompensable disability evaluation under 38 C.F.R. § 4.85, DC 6100 for the Veteran's bilateral hearing loss, noting the August 2008 VA examination report in which the examiner opined that the Veteran's current hearing loss was as likely as not related to his exposure to fire and engine room noise, as well as helicopter noise during service.  

The Veteran maintains that he is entitled to an initial compensable disability evaluation for his service-connected bilateral hearing loss disability.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes private audiological testing dated in December 2007 and July 2008 from the Veteran's employer (Minnesota Soybean); VA audiological examination reports dated in August 2008 and February 2011; and a March 2010 fee-based examination report.  

The Veteran underwent audiological testing through his employer, Minnesota Soybean, in December 2007 which revealed the following puretone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
15
10
25
20
LEFT
15
15
30
25

The Veteran underwent audiological testing through his employer, Minnesota Soybean, in July 2008 which revealed the following puretone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
15
20
35
50
LEFT
20
15
50
50

The findings of the aforementioned private examinations cannot be applied to the rating criteria for hearing impairment because speech discrimination scores were not provided.  Further the above puretone thresholds in decibels do not demonstrate an exceptional pattern of hearing impairment (for either ear) under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable, and Table VIA (numeric designation of hearing impairment based only on puretone threshold average) is also not applicable.    

The Veteran underwent a VA audiological examination in August 2008 which revealed the following puretone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
10
10
30
55
LEFT
10
10
50
50

The  puretone average for his right ear was 26.  The puretone average for his left ear was 30.  Speech recognition was 96 percent for his right ear and 96 percent for the left ear.  

These findings show that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 26 decibels, with an 96 percent speech discrimination.  Table VI shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear manifests an average puretone threshold of 30 decibels, with an 96 percent speech discrimination.  Table VI, shows his left ear hearing loss to be Level I impairment.  These results applied to Table VII reveal a noncompensable evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  

The Veteran underwent a fee-based audiological examination in March 2010 which revealed the following puretone thresholds, in decibels: 
 

HERTZ

1000
2000
3000
4000
RIGHT
20
30
40
55
LEFT
15
30
50
55

The puretone average for his right ear was 36.  The puretone average for his left ear was 38.  Speech recognition was 100 percent for his right ear and 98 percent for the left ear.  

These findings as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 36 decibels, with a 100 percent speech discrimination.  Table VI, shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear manifests an average puretone threshold of 38 decibels, with an 98 percent speech discrimination.  Table VI shows his left ear hearing loss to be Level I impairment.  These results applied to Table VII reveal a noncompensable evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  

The Veteran underwent a VA audiological examination in February 2011which revealed the following puretone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
30
30
45
60
LEFT
30
35
60
60

The  puretone average for his right ear was 41.  The puretone average for his left ear was 46.  Speech recognition was 100 percent for his right ear and 100 percent for the left ear.  

These findings as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 41 decibels, with a 100 percent speech discrimination.  Table VI shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear manifests an average puretone threshold of 46 decibels, with a 100 percent speech discrimination.   Table VI, shows his left ear hearing loss to be Level I impairment.  These results applied to Table VII reveal a noncompensable evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on a veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal.  The results from the August 2008 and February 2011 VA examinations, as well as the March 2010 fee-based examination each reflect Level I hearing impairment in both the right and the left ears.

The preponderance of the evidence is against an initial compensable rating; there is no doubt to be resolved; and an initial compensable disability evaluation for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial compensable disability evaluation for bilateral sensorineural hearing loss is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


